Citation Nr: 1753861	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease.

2. Entitlement to service connection for a gastrointestinal disorder, to include as secondary to headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1953 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2016.  The transcript is of record.

These issues were previously before the Board in April 2017, at which time they were remanded for additional development.  That development having been completed, they have been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The most probative evidence of record indicates the Veteran's hypertension is not etiologically related to service.

2. The most probative evidence of record indicates the Veteran's gastrointestinal disability is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in connection with his service connection claims.  The Board finds the examinations adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2017).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran carries a current diagnosis of hypertension, and has been under treatment for the same throughout the current appeal period, as evidenced by VA and private treatment records.  He contends that his hypertension is related to active duty service, to include as secondary to his already service-connected ischemic heart disease and/or to in-service exposure to herbicide agents.  

The record contains contradicting opinions as to the etiology of the Veteran's hypertension.  A December 2016 opinion, submitted by a private treating provider, indicates the Veteran's in-service exposure to herbicide agents, which exposure is conceded by the agency, is linked to his current hypertension, or that, alternatively, his hypertension is "adversely impacting" his service-connected ischemic heart disease.  The Board notes two things.  First, hypertension is not a presumptive condition of exposure to herbicide agents, and the December 2016 private opinion does not explain why the Veteran's hypertension is related to exposure to herbicide agents in this instance.  Second, as the opinion is formulated, it appears the provider posits hypertension as a condition that aggravates ischemic heart disease, whereas to sustain a finding of secondary service connection, the opposite relationship would need to be shown.  Accordingly, this opinion is not given great probative weight in this case.  

The Veteran was afforded a VA examination in June 2017 to explore the etiology of his hypertension.  The VA examiner furnished a negative nexus opinion, explaining that the Veteran's service treatment records were silent for elevated blood pressure readings or any diagnosis of hypertension, adding that whereas hypertension can be a causative factor for ischemic heart disease, the opposite is not the case.  In this respect, the examiner finds common ground with the aforementioned private provider.  As such, and because this opinion accords with the objective evidence of record, the Board affords it great probative weight and considers it the most probative evidence of record on the question of etiology in this case.

With respect to the Veteran's contention that his hypertension is linked to exposure to herbicide agents, as noted above, exposure has been conceded in this case; his service-connected ischemic heart disease is presumed to be related to this exposure.  However, hypertension is not considered to be presumptively related to herbicide agent exposure.  In 2006, the National Academy of Science released its biannual report removing hypertension from the category of inadequate or insufficient evidence of an association to herbicide agent exposure to limited or sufficient evidence of a suggestive association to herbicide agent exposure.  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549, Notice (Jun. 8, 2010) (discussing "Veterans and Agent Orange: Update 2006"); See also 77 Fed. Reg. 47924, 47926, Notice (Aug. 10, 2012) (discussing Update 2010). 

At the Federal Government's direction, the Institute of Medicine of the Academy issues a report every two years on the effects of herbicide agent and similar herbicides to various diagnoses.  The Board notes that the Secretary has reviewed each report by the Institute since 2006, which spends time and manpower resources going over the data on any link between herbicide agent exposure and hypertension.  The current data on hypertension and herbicide agent is that there may be a limited suggestion for an association between the two.  The Secretary, however, has concluded that the current sound medical and scientific evidence viewed by the Institute does not establish a positive association between the exposure of humans to an herbicide agent, and the occurrence of hypertension.

Further, the preponderance of the evidence does not show an actual link between hypertension and exposure to herbicide agents in the Veteran's case.  A mere conclusory statement by the Veteran's treating provider is insufficient expert evidence to support such a link.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board is not free to ignore VA's duly promulgated regulations.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Accordingly, the Board must deny service connection for hypertension on the basis of herbicide agent exposure.

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his hypertension in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of hypertension is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case.  

In sum, the evidence does not show that it is at least as likely as not that hypertension is related to active service; or that it was caused or aggravated by service-connected ischemic heart disease; or that it is related in any way to herbicide agent exposure.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the VA examination.  

As the preponderance of the evidence is against the claim, service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to headaches

The record reflects a December 2016 note, furnished by a private treating provider, indicating the Veteran "has been treated for years concerning stomach disorders and takes prescribed medication for treatment.  His treatment for gastroenteritis issues [is] more likely than not due to his herbicide exposure.  Medical history reveals treatment for years to include pre-cancerous colon polyps being removed.  Constant salivation occurs at times causing severe nausea and vomiting.  He has also been diagnosed and treated for bleeding ulcers."  

The Board notes that the Veteran's gastrointestinal issues are not considered presumptive conditions of herbicide agent exposure.  However, in this instance, the Board finds the treating providers link between exposure and the panoply of gastrointestinal problems from which the Veteran has suffered since service to be convincing evidence of a link.  

The Board has considered the contradictory opinion of the examiner who performed a June 2017 VA examination.  That examiner based his negative nexus opinion on the lack of in-service gastrointestinal complaints, but did not provide adequate reasoning as to why there was no actual link between any aspect of service, including conceded herbicide agent exposure, and current gastrointestinal problems in this case.  

As such, the Board finds the private opinion to constitute the most probative evidence with respect to the question of etiology, and, resolving any reasonable doubt in the Veteran's favor, finds service connection warranted in this case.  Hence, the claim must be granted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a gastrointestinal disability is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


